UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 7-31 Date of reporting period: 1-31-2014 ITEM 1. REPORTS TO STOCKHOLDERS. SEMIANNUALREPORT JANUARY 31, 2014 One Choice SM In Retirement Portfolio R6 One Choice SM 2015 Portfolio R6 One Choice SM 2020 Portfolio R6 One Choice SM 2025 Portfolio R6 One Choice SM 2030 Portfolio R6 One Choice SM 2035 Portfolio R6 One Choice SM 2040 Portfolio R6 One Choice SM 2045 Portfolio R6 One Choice SM 2050 Portfolio R6 One Choice SM 2055 Portfolio R6 Table of Contents President’s Letter 2 Performance 3 Portfolio Characteristics 5 Shareholder Fee Examples 7 Schedules of Investments 10 Statements of Assets and Liabilities 15 Statements of Operations 19 Statements of Changes in Net Assets 23 Notes to Financial Statements 28 Financial Highlights 41 Additional Information 43 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter e Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended January 31, 2014. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Mostly “Risk-On” Returns Despite Volatility Stock indices and government bond yields mostly climbed during the six-month period, though they were subject to periodic bouts of volatility, particularly in August, October, and January. Dominant themes included improving (though not robust) economic conditions, continued unprecedented levels of monetary stimulus by the world’s central banks (despite some tapering in the U.S.), low inflation, and investor optimism regarding 2014. These factors translated into general outperformance by riskier assets, such as small-cap growth stocks in developed countries and high-yield corporate bonds. A notable exception: emerging markets (EM) securities, which lost luster due to political turmoil in some EM countries, rising inflation in others, slowing growth, currency volatility, and higher, increasingly competitive bond yields in developed countries as those economies improved. Other underperformers included more conservative/defensive stock and bond sectors (such as utilities and U.S Treasury bonds) and potentially inflation-hedging investments such as inflation-indexed securities, real estate investment trusts, and commodities-based securities. In this environment, the S&P 500 Index advanced 6.85%, about half the gain of some developed-nation small-cap indices, and the 10-year U.S. Treasury note returned 0.76% as its yield remained mostly in a range between 2.50% and 3.00%. Looking ahead, we’re more optimistic about the economy in 2014 than we were in 2013, but headwinds persist. Stocks should not be expected to duplicate 2013’s stellar results, interest rates could normalize further, and economic growth and U.S. employment levels remain subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of January 31, 2014 Ticker Symbol 6 months(1) Since Inception(1) Inception Date One Choice InRetirement Portfolio R6 — R6 Class ARDTX 3.45% 3.45% 7/31/13 One Choice 2015 Portfolio R6 — R6 Class ARNDX 3.63% 3.63% 7/31/13 One Choice 2020 Portfolio R6 — R6 Class ARBDX 3.77% 3.77% 7/31/13 One Choice 2025 Portfolio R6 — R6 Class ARWDX 4.15% 4.15% 7/31/13 One Choice 2030 Portfolio R6 — R6 Class ARCUX 4.39% 4.39% 7/31/13 One Choice 2035 Portfolio R6 — R6 Class ARLDX 4.67% 4.67% 7/31/13 One Choice 2040 Portfolio R6 — R6 Class ARDUX 5.10% 5.10% 7/31/13 One Choice 2045 Portfolio R6 — R6 Class ARDOX 5.19% 5.19% 7/31/13 One Choice 2050 Portfolio R6 — R6 Class ARFEX 5.23% 5.23% 7/31/13 One Choice 2055 Portfolio R6 — R6 Class AREUX 5.31% 5.31% 7/31/13 Russell 3000 Index — 7.50% 7.50% — Barclays U.S. Aggregate Bond Index — 1.78% 1.78% — Total returns for periods less than one year are not annualized. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each portfolio’s asset allocations as of the date of this report.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of the portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses that reduce returns, while the total returns of the indices do not. 3 Total Annual Fund Operating Expenses One Choice In Retirement Portfolio R6 — R6 Class 0.52% One Choice 2015 Portfolio R6 — R6 Class 0.53% One Choice 2020 Portfolio R6 — R6 Class 0.55% One Choice 2025 Portfolio R6 — R6 Class 0.57% One Choice 2030 Portfolio R6 — R6 Class 0.59% One Choice 2035 Portfolio R6 — R6 Class 0.61% One Choice 2040 Portfolio R6 — R6 Class 0.64% One Choice 2045 Portfolio R6 — R6 Class 0.67% One Choice 2050 Portfolio R6 — R6 Class 0.68% One Choice 2055 Portfolio R6 — R6 Class 0.69% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of the portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each portfolio’s asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses that reduce returns, while the total returns of the indices do not. 4 Portfolio Characteristics Underlying Fund Allocations(1) as a % of net assets as of January 31, 2014 One Choice In Retirement Portfolio R6 One Choice 2015 Portfolio R6 One Choice 2020 Portfolio R6 One Choice 2025 Portfolio R6 One Choice 2030 Portfolio R6 Equity NT Core Equity Plus Fund 3.0% 3.0% 3.0% 3.0% 3.2% NT Equity Growth Fund 10.0% 10.0% 9.5% 9.3% 9.3% NT Growth Fund 6.5% 6.7% 8.0% 9.2% 11.0% NT Heritage Fund 2.5% 2.8% 3.7% 4.5% 5.0% NT Large Company Value Fund 10.9% 10.9% 11.2% 11.4% 11.9% NT Mid Cap Value Fund 4.0% 4.2% 5.0% 5.5% 5.2% NT Small Company Fund 2.0% 2.0% 2.0% 2.5% 3.5% Real Estate Fund 1.0% 1.1% 1.3% 1.6% 1.8% NT Emerging Markets Fund — 0.2% 1.2% 2.2% 2.8% NT International Growth Fund 5.0% 5.0% 6.0% 7.0% 8.4% Total Equity 44.9% 45.9% 50.9% 56.2% 62.1% Fixed Income High-Yield Fund 3.8% 3.8% 3.6% 3.4% 3.0% Inflation-Adjusted Bond Fund 1.5% 1.8% 3.1% 4.2% 5.1% NT Diversified Bond Fund 26.7% 26.5% 25.4% 24.1% 21.6% Short Duration Inflation Protection Bond Fund 6.1% 5.7% 4.2% 2.6% 1.2% International Bond Fund 7.0% 6.8% 5.8% 4.5% 2.0% Total Fixed Income 45.1% 44.6% 42.1% 38.8% 32.9% Premium Money Market Fund 10.0% 9.5% 7.0% 5.0% 5.0% Other Assets and Liabilities —(2) —(2) —(2) —(2) —(2) Underlying fund investments represent R6 Class for all funds, except Institutional Class for NT Core Equity Plus Fund, NT Equity Growth Fund, NT Small Company Fund, Inflation-Adjusted Bond Fund and Investor Class for Premium Money Market Fund. Category is less than 0.05% of total net assets. 5 Underlying Fund Allocations(1) as a % of net assets as of January 31, 2014 One Choice 2035 Portfolio R6 One Choice 2040 Portfolio R6 One Choice 2045 Portfolio R6 One Choice 2050 Portfolio R6 One Choice 2055 Portfolio R6 Equity NT Core Equity Plus Fund 3.3% 3.5% 4.5% 4.5% 4.5% NT Equity Growth Fund 9.5% 10.3% 10.4% 10.3% 10.8% NT Growth Fund 12.7% 13.7% 14.5% 14.8% 15.3% NT Heritage Fund 5.5% 6.5% 7.2% 7.3% 7.5% NT Large Company Value Fund 12.7% 13.7% 14.4% 14.9% 15.4% NT Mid Cap Value Fund 5.5% 6.5% 7.2% 7.2% 7.5% NT Small Company Fund 4.2% 4.1% 4.0% 4.7% 5.0% Real Estate Fund 2.1% 2.3% 2.6% 2.8% 3.0% NT Emerging Markets Fund 3.5% 4.3% 5.3% 6.3% 6.5% NT International Growth Fund 9.4% 9.9% 10.2% 9.9% 9.4% Total Equity 68.4% 74.8% 80.3% 82.7% 84.9% Fixed Income High-Yield Fund 2.7% 2.3% 2.0% 1.7% 1.5% Inflation-Adjusted Bond Fund 5.4% 4.6% 3.9% 3.4% 3.0% NT Diversified Bond Fund 19.0% 16.3% 13.8% 12.2% 10.6% Total Fixed Income 27.1% 23.2% 19.7% 17.3% 15.1% Premium Money Market Fund 4.5% 2.0% — — — Other Assets and Liabilities —(2) —(2) —(2) —(2) —(2) Underlying fund investments represent R6 Class for all funds, except Institutional Class for NT Core Equity Plus Fund, NT Equity Growth Fund, NT Small Company Fund, Inflation-Adjusted Bond Fund and Investor Class for Premium Money Market Fund. Category is less than 0.05% of total net assets. 6 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying American Century Investments funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from August 1, 2013 to January 31, 2014. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 Beginning Account Value 8/1/13 Ending Account Value 1/31/14 Expenses Paid During Period(1) 8/1/13 – 1/31/14 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/13 – 1/31/14 Effective Annualized Expense Ratio(2) One Choice In Retirement Portfolio R6 Actual R6 Class 0.00%(3) 0.50% Hypothetical R6 Class 0.00%(3) 0.50% One Choice 2015 Portfolio R6 Actual R6 Class 0.00%(3) 0.50% Hypothetical R6 Class 0.00%(3) 0.50% One Choice 2020 Portfolio R6 Actual R6 Class 0.00%(3) 0.52% Hypothetical R6 Class 0.00%(3) 0.52% One Choice 2025 Portfolio R6 Actual R6 Class 0.00%(3) 0.55% Hypothetical R6 Class 0.00%(3) 0.55% One Choice 2030 Portfolio R6 Actual R6 Class 0.00%(3) 0.57% Hypothetical R6 Class 0.00%(3) 0.57% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Other expenses, which include directors’ fees and expenses, did not exceed 0.005%. 8 Beginning Account Value 8/1/13 Ending Account Value 1/31/14 Expenses Paid During Period(1) 8/1/13 – 1/31/14 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/13 – 1/31/14 Effective Annualized Expense Ratio(2) One Choice 2035 Portfolio R6 Actual R6 Class 0.00%(3) 0.58% Hypothetical R6 Class 0.00%(3) 0.58% One Choice 2040 Portfolio R6 Actual R6 Class 0.00%(3) 0.61% Hypothetical R6 Class 0.00%(3) 0.61% One Choice 2045 Portfolio R6 Actual R6 Class 0.00%(3) 0.64% Hypothetical R6 Class 0.00%(3) 0.64% One Choice 2050 Portfolio R6 Actual R6 Class 0.00%(3) 0.66% Hypothetical R6 Class 0.00%(3) 0.66% One Choice 2055 Portfolio R6 Actual R6 Class 0.00%(3) 0.66% Hypothetical R6 Class 0.00%(3) 0.66% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Other expenses, which include directors’ fees and expenses, did not exceed 0.005%. 9 Schedule of Investments JANUARY 31, 2014 (UNAUDITED) Shares Value One Choice In Retirement Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 39.9% NT Core Equity Plus Fund Institutional Class $ 228,734 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 38.1% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class Short Duration Inflation Protection Bond Fund R6 Class MONEY MARKET FUNDS — 10.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 7.0% International Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 5.0% NT International Growth Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $7,737,402) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value One Choice 2015 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 40.7% NT Core Equity Plus Fund Institutional Class $ 386,683 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 37.8% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class Short Duration Inflation Protection Bond Fund R6 Class MONEY MARKET FUNDS — 9.5% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 6.8% International Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 5.2% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $13,085,022) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 10 JANUARY 31, 2014 (UNAUDITED) Shares Value One Choice 2020 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 43.7% NT Core Equity Plus Fund Institutional Class $ 685,126 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 36.3% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class Short Duration Inflation Protection Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 7.2% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class MONEY MARKET FUNDS — 7.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 5.8% International Bond Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $23,227,960) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value One Choice 2025 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 47.0% NT Core Equity Plus Fund Institutional Class $ 548,022 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 34.3% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class Short Duration Inflation Protection Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 9.2% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 4.5% International Bond Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $18,665,376) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 11 JANUARY 31, 2014 (UNAUDITED) Shares Value One Choice 2030 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 50.9% NT Core Equity Plus Fund Institutional Class $ 617,752 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 30.9% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class Short Duration Inflation Protection Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 11.2% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 2.0% International Bond Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $19,386,239) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value One Choice 2035 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 55.5% NT Core Equity Plus Fund Institutional Class $ 444,477 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 27.1% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 12.9% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class MONEY MARKET FUNDS — 4.5% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $14,075,110) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 12 JANUARY 31, 2014 (UNAUDITED) Shares Value One Choice 2040 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 60.6% NT Core Equity Plus Fund Institutional Class $ 434,708 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 23.2% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 14.2% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class MONEY MARKET FUNDS — 2.0% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $12,779,562) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value One Choice 2045 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 64.8% NT Core Equity Plus Fund Institutional Class $ 472,666 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 19.7% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 15.5% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $10,840,335) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 13 JANUARY 31, 2014 (UNAUDITED) Shares Value One Choice 2050 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 66.5% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 17.3% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 16.2% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $7,499,356) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value One Choice 2055 Portfolio R6 Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 69.0% NT Core Equity Plus Fund Institutional Class $ 134,801 NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class INTERNATIONAL EQUITY FUNDS — 15.9% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 15.1% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $3,057,055) OTHER ASSETS AND LIABILITIES † (5 ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 14 Statement of Assets and Liabilities JANUARY 31, 2014 (UNAUDITED) One Choice In Retirement Portfolio R6 One Choice 2015 Portfolio R6 One Choice 2020 Portfolio R6 Assets Investment securities in affiliates, at value (cost of $7,737,402, $13,085,022 and $23,227,960, respectively) Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed — — 27 Net Assets R6 Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized depreciation ) ) ) See Notes to Financial Statements. 15 JANUARY 31, 2014 (UNAUDITED) One Choice 2025 Portfolio R6 One Choice 2030 Portfolio R6 One Choice 2035 Portfolio R6 Assets Investment securities in affiliates, at value (cost of $18,665,376, $19,386,239 and $14,075,110, respectively) Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed — — Net Assets R6 Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized depreciation ) ) ) See Notes to Financial Statements. 16 JANUARY 31, 2014 (UNAUDITED) One Choice 2040 Portfolio R6 One Choice 2045 Portfolio R6 One Choice 2050 Portfolio R6 Assets Investment securities in affiliates, at value (cost of $12,779,562, $10,840,335 and $7,499,356, respectively) Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Net Assets R6 Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized depreciation ) ) ) See Notes to Financial Statements. 17 JANUARY 31, 2014 (UNAUDITED) One Choice 2055 Portfolio R6 Assets Investment securities in affiliates, at value (cost of $3,057,055) Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Net Assets R6 Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Undistributed net realized gain Net unrealized depreciation ) See Notes to Financial Statements. 18 Statement of Operations FOR THE SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) One Choice In Retirement Portfolio R6 One Choice 2015 Portfolio R6 One Choice 2020 Portfolio R6 Investment Income (Loss) Income from Affiliates: Income distributions from underlying funds $ 77,606 $ 99,946 $ 309,453 Expenses: Directors’ fees and expenses 40 58 Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds ) ) ) Net realized and unrealized gain (loss) on affiliates ) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ 56,624 $ (1,306 ) $ 181,622 See Notes to Financial Statements. 19 FOR THE SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) One Choice 2025 Portfolio R6 One Choice 2030 Portfolio R6 One Choice 2035 Portfolio R6 Investment Income (Loss) Income from Affiliates: Income distributions from underlying funds $ 167,600 $ 203,952 $ 166,526 Expenses: Directors’ fees and expenses 84 97 69 Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds ) ) ) Net realized and unrealized gain (loss) on affiliates ) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ (10,452 ) $ 108,424 $ 13,780 See Notes to Financial Statements. 20 FOR THE SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) One Choice 2040 Portfolio R6 One Choice 2045 Portfolio R6 One Choice 2050 Portfolio R6 Investment Income (Loss) Income from Affiliates: Income distributions from underlying funds $ 168,405 $ 128,104 $ 96,015 Expenses: Directors’ fees and expenses 65 49 37 Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds ) ) ) Net realized and unrealized gain (loss) on affiliates ) ) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ 51,555 $ (14,073 ) $ (21,111 ) See Notes to Financial Statements. 21 FOR THE SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) One Choice 2055 Portfolio R6 Investment Income (Loss) Income from Affiliates: Income distributions from underlying funds $ 5,413 Expenses: Directors’ fees and expenses 2 Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds ) Net realized and unrealized gain (loss) on affiliates ) Net Increase (Decrease) in Net Assets Resulting from Operations ) See Notes to Financial Statements. 22 Statement of Changes in Net Assets SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND PERIOD ENDED JULY 31, 2013 One Choice In Retirement Portfolio R6 One Choice 2015 Portfolio R6 Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 January 31, 2014 July 31, 2013 Operations Net investment income (loss) — — Net realized gain (loss) — — Change in net unrealized appreciation (depreciation) ) — ) — Net increase (decrease) in net assets resulting from operations — ) — Distributions to Shareholders From net investment income ) — ) — Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) — ) — Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — — End of period Undistributed net investment income — — Transactions in Shares of the Funds Sold Issued in reinvestment of distributions — — Redeemed ) — ) — Net increase (decrease) in shares of the funds For the one day period ended July 31, 2013 (fund inception). See Notes to Financial Statements. 23 SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND PERIOD ENDED JULY 31, 2013 One Choice 2020 Portfolio R6 One Choice 2025 Portfolio R6 Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 January 31, 2014 July 31, 2013 Operations Net investment income (loss) — — Net realized gain (loss) — — Change in net unrealized appreciation (depreciation) ) — ) — Net increase (decrease) in net assets resulting from operations — ) — Distributions to Shareholders From net investment income ) — ) — Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) — ) — Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — — End of period Undistributed net investment income — — Transactions in Shares of the Funds Sold Issued in reinvestment of distributions — — Redeemed ) — ) — Net increase (decrease) in shares of the funds For the one day period ended July 31, 2013 (fund inception). See Notes to Financial Statements. 24 SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND PERIOD ENDED JULY 31, 2013 One Choice 2030 Portfolio R6 One Choice 2035 Portfolio R6 Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 January 31, 2014 July 31, 2013 Operations Net investment income (loss) $ 203,855 — $ 166,457 — Net realized gain (loss) — — Change in net unrealized appreciation (depreciation) ) — ) — Net increase (decrease) in net assets resulting from operations — — Distributions to Shareholders From net investment income ) — ) — Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) — ) — Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — — End of period Undistributed net investment income — — Transactions in Shares of the Funds Sold Issued in reinvestment of distributions — — Redeemed ) — ) — Net increase (decrease) in shares of the funds For the one day period ended July 31, 2013 (fund inception). See Notes to Financial Statements. 25 SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND PERIOD ENDED JULY 31, 2013 One Choice 2040 Portfolio R6 One Choice 2045 Portfolio R6 Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 January 31, 2014 July 31, 2013 Operations Net investment income (loss) $ 168,340 — $ 128,055 — Net realized gain (loss) — — Change in net unrealized appreciation (depreciation) ) — ) — Net increase (decrease) in net assets resulting from operations — ) — Distributions to Shareholders From net investment income ) — ) — Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) — ) — Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — — End of period Undistributed net investment income — — Transactions in Shares of the Funds Sold Issued in reinvestment of distributions — — Redeemed ) — ) — Net increase (decrease) in shares of the funds For the one day period ended July 31, 2013 (fund inception). See Notes to Financial Statements. 26 SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND PERIOD ENDED JULY 31, 2013 One Choice 2050 Portfolio R6 One Choice 2055 Portfolio R6 Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 January 31, 2014 July 31, 2013 Operations Net investment income (loss) $ 95,978 — $ 5,411 — Net realized gain (loss) — — Change in net unrealized appreciation (depreciation) ) — ) — Net increase (decrease) in net assets resulting from operations ) — ) — Distributions to Shareholders From net investment income ) — ) — Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) — ) — Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — — End of period Undistributed net investment income — — Transactions in Shares of the Funds Sold Issued in reinvestment of distributions — — Redeemed ) — ) — Net increase (decrease) in shares of the funds For the one day period ended July 31, 2013 (fund inception). See Notes to Financial Statements. 27 Notes to Financial Statements JANUARY 31, 2014 (UNAUDITED) 1. Organization American Century Asset Allocation Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. The corporation is authorized to issue 3,000,000,000 shares. One Choice In Retirement Portfolio R6, One Choice 2015 Portfolio R6, One Choice 2020 Portfolio R6, One Choice 2025 Portfolio R6, One Choice 2030 Portfolio R6, One Choice 2035 Portfolio R6, One Choice 2040 Portfolio R6, One Choice 2045 Portfolio R6, One Choice 2050 Portfolio R6 and One Choice 2055 Portfolio R6 (collectively, the funds) are ten funds in a series issued by the corporation. The funds operate as “fund of funds,” meaning substantially all of the funds’ assets will be invested in other funds in the American Century Investments family of funds (the underlying funds). Each fund’s assets are allocated among underlying funds that represent major asset classes, including equity securities (stocks), fixed-income securities (bonds) and cash-equivalent instruments (money markets). The underlying funds do not invest in securities issued by companies assigned the Global Industry Classification Standard for the tobacco industry. The funds are diversified as defined under the 1940 Act. Additionally, the underlying funds are generally diversified and so indirectly provide broad exposure to a large number of securities. The funds will assume the risks associated with their underlying funds. The investment objective of One Choice In Retirement Portfolio R6 is to seek current income. Capital appreciation is a secondary objective. The investment objective of each of the nine target date One Choice Portfolios R6 is to seek the highest total return consistent with its asset mix. When a fund reaches its most conservative planned target asset allocation, which is expected to occur on approximately November 30 of the year before the target date, its target allocation will become fixed and will match that of One Choice In Retirement Portfolio R6. The funds incepted on July 31, 2013. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the funds in preparation of their financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The funds determine the fair value of their investments and compute their net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the funds’ investment valuation process and to provide methodologies for the oversight of the funds’ pricing function. Investments in the underlying funds are valued at their reported net asset value. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Income and capital gain distributions, if any, from the underlying funds are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, from the underlying funds are a component of net realized gain (loss). Expenses — The expenses included in the accompanying financial statements reflect the expenses of each fund and do not include any expenses associated with the underlying funds. 28 Income Tax Status — It is each fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The funds file U.S. federal, state, local and non-U.S. tax returns as applicable. The funds’ tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly for One Choice In Retirement Portfolio R6. Distributions from net investment income, if any, are generally declared and paid annually for the nine target date One Choice Portfolios R6. Distributions from net realized gains, if any, are generally declared and paid annually for all funds. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Administrative Fees — The corporation’s investment advisor, American Century Investment Management, Inc. (ACIM), does not receive an administrative fee for services provided to the funds. Acquired Fund Fees and Expenses — Each fund will indirectly realize its pro rata share of the fees and expenses of the underlying funds in which it invests. These fees and expenses are already reflected in the valuation of the underlying funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the underlying funds. ACIM serves as the investment advisor for the underlying funds. 4. Investment Transactions Investment transactions for the six months ended January 31, 2014 were as follows: One Choice In Retirement Portfolio R6 One Choice 2015 Portfolio R6 One Choice 2020 Portfolio R6 One Choice 2025 Portfolio R6 One Choice 2030 Portfolio R6 Purchases Sales $569,655 One Choice 2035 Portfolio R6 One Choice 2040 Portfolio R6 One Choice 2045 Portfolio R6 One Choice 2050 Portfolio R6 One Choice 2055 Portfolio R6 Purchases Sales $450,297 $519,852 $254,321 $392,050 $291,408 29 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the six months ended January 31, 2014 follows: July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice In Retirement Portfolio R6 NT Core Equity Plus Fund Institutional Class 54 $ 244,065 $ 9,702 $ 106 $ 9,340 $ 228,734 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class NT Heritage Fund R6 Class 48 ) NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class 82 ) NT Small Company Fund Institutional Class 46 ) Real Estate Fund R6 Class 10 ) High-Yield Fund R6 Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund R6 Class ) Short Duration Inflation Protection Bond Fund R6 Class — ) Premium Money Market Fund Investor Class — 17 International Bond Fund R6 Class ) NT International Growth Fund R6 Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 30 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2015 Portfolio R6 NT Core Equity Plus Fund Institutional Class 54 $ 448,368 $ 50,034 $ (860 ) $ 12,046 $ 386,683 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class ) NT Heritage Fund R6 Class 55 ) NT Large Company Value Fund R6 Class ) NT Mid Cap Value Fund R6 Class 87 ) NT Small Company Fund Institutional Class 46 ) Real Estate Fund R6 Class 11 ) High-Yield Fund R6 Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund R6 Class ) Short Duration Inflation Protection Bond Fund R6 Class — ) Premium Money Market Fund Investor Class — 20 International Bond Fund R6 Class ) NT Emerging Markets Fund R6 Class 10 ) 66 NT International Growth Fund R6 Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 31 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2020 Portfolio R6 NT Core Equity Plus Fund Institutional Class 54 $ 872,423 $ 167,889 $ (4,250 ) $ 36,071 $ 685,126 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class ) NT Heritage Fund R6 Class 75 ) NT Large Company Value Fund R6 Class ) NT Mid Cap Value Fund R6 Class ) NT Small Company Fund Institutional Class 46 ) Real Estate Fund R6 Class 14 ) High-Yield Fund R6 Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund R6 Class ) Short Duration Inflation Protection Bond Fund R6 Class — ) NT Emerging Markets Fund R6 Class 38 ) NT International Growth Fund R6 Class ) Premium Money Market Fund Investor Class — 42 International Bond Fund R6 Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 32 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2025 Portfolio R6 NT Core Equity Plus Fund Institutional Class 54 $ 586,579 $ 19,739 $ (67 ) $ 18,239 $ 548,022 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class ) NT Heritage Fund R6 Class 88 ) NT Large Company Value Fund R6 Class ) NT Mid Cap Value Fund R6 Class ) NT Small Company Fund Institutional Class 59 ) Real Estate Fund R6 Class 16 ) High-Yield Fund R6 Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund R6 Class ) Short Duration Inflation Protection Bond Fund R6 Class — ) NT Emerging Markets Fund R6 Class 61 ) NT International Growth Fund R6 Class ) Premium Money Market Fund Investor Class — 17 International Bond Fund R6 Class 77 ) ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 33 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2030 Portfolio R6 NT Core Equity Plus Fund Institutional Class 58 $ 706,512 $ 72,818 $ 1,080 $ 22,943 $ 617,752 NT Equity Growth Fund Institutional Class 47 NT Growth Fund R6 Class NT Heritage Fund R6 Class 96 ) NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class ) NT Small Company Fund Institutional Class 81 ) Real Estate Fund R6 Class 19 ) High-Yield Fund R6 Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund R6 Class ) Short Duration Inflation Protection Bond Fund R6 Class — ) NT Emerging Markets Fund R6 Class 73 ) NT International Growth Fund R6 Class ) Premium Money Market Fund Investor Class — 20 International Bond Fund R6 Class 32 ) ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 34 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2035 Portfolio R6 NT Core Equity Plus Fund Institutional Class 58 $ 471,890 $ 11,782 $ (105 ) $ 18,075 $ 444,477 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class ) NT Heritage Fund R6 Class ) NT Large Company Value Fund R6 Class 32 NT Mid Cap Value Fund R6 Class ) NT Small Company Fund Institutional Class 98 ) Real Estate Fund R6 Class 21 ) High-Yield Fund R6 Class ) Inflation-Adjusted Bond Fund Institutional Class ) NT Diversified Bond Fund R6 Class ) NT Emerging Markets Fund R6 Class 89 ) NT International Growth Fund R6 Class ) Premium Money Market Fund Investor Class — 12 ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 35 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2040 Portfolio R6 NT Core Equity Plus Fund Institutional Class 65 $ 470,420 $ 22,341 $ (327 ) $ 18,605 $ 434,708 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class ) NT Heritage Fund R6 Class ) NT Large Company Value Fund R6 Class ) NT Mid Cap Value Fund R6 Class ) NT Small Company Fund Institutional Class 95 ) Real Estate Fund R6 Class 24 ) High-Yield Fund R6 Class 91 ) Inflation-Adjusted Bond Fund Institutional Class 92 ) NT Diversified Bond Fund R6 Class ) NT Emerging Markets Fund R6 Class ) NT International Growth Fund R6 Class ) Premium Money Market Fund Investor Class — 6 ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 36 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2045 Portfolio R6 NT Core Equity Plus Fund Institutional Class 81 $ 499,684 $ 11,176 $ 39 $ 17,708 $ 472,666 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class ) NT Heritage Fund R6 Class ) NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class ) NT Small Company Fund Institutional Class 96 ) Real Estate Fund R6 Class 26 ) High-Yield Fund R6 Class 78 (9 ) Inflation-Adjusted Bond Fund Institutional Class 79 ) NT Diversified Bond Fund R6 Class ) NT Emerging Markets Fund R6 Class ) NT International Growth Fund R6 Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 37 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2050 Portfolio R6 NT Core Equity Plus Fund Institutional Class 81 $ 353,195 $ 15,656 $ 31 $ 13,146 $ 325,818 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class 75 NT Heritage Fund R6 Class ) NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class ) NT Small Company Fund Institutional Class ) Real Estate Fund R6 Class 29 ) High-Yield Fund R6 Class 68 3 Inflation-Adjusted Bond Fund Institutional Class 69 ) NT Diversified Bond Fund R6 Class ) NT Emerging Markets Fund R6 Class ) NT International Growth Fund R6 Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 38 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice 2055 Portfolio R6 NT Core Equity Plus Fund Institutional Class 81 $ 150,447 $ 12,607 $ (95 ) $ 635 $ 134,801 NT Equity Growth Fund Institutional Class ) NT Growth Fund R6 Class ) NT Heritage Fund R6 Class ) NT Large Company Value Fund R6 Class ) NT Mid Cap Value Fund R6 Class ) NT Small Company Fund Institutional Class ) Real Estate Fund R6 Class 31 ) 59 NT Emerging Markets Fund R6 Class ) 61 NT International Growth Fund R6 Class ) High-Yield Fund R6 Class 61 (5 ) Inflation-Adjusted Bond Fund Institutional Class 61 ) NT Diversified Bond Fund R6 Class ) ) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Effective October 11, 2013, the name of NT VistaSM Fund was changed to NT Heritage Fund. 6. Investments in Underlying Funds The funds do not invest in the underlying funds for the purpose of exercising management or control; however, investments by the funds within their investment strategies may represent a significant portion of the underlying funds’ net assets. 39 7. Fair Value Measurements The funds’ investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedules of Investments provide additional information on the funds’ portfolio holdings. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of January 31, 2014, the components of investments for federal income tax purposes were as follows: One Choice In Retirement Portfolio R6 One Choice 2015 Portfolio R6 One Choice 2020 Portfolio R6 One Choice 2025 Portfolio R6 One Choice 2030 Portfolio R6 Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ (111,910 ) $ (223,588 ) $ (538,694 ) $ (414,822 ) $ (412,796 ) One Choice 2035 Portfolio R6 One Choice 2040 Portfolio R6 One Choice 2045 Portfolio R6 One Choice 2050 Portfolio R6 One Choice 2055 Portfolio R6 Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ (415,679 ) $ (386,880 ) $ (352,833 ) $ (277,293 ) $ (62,405 ) The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 40 Financial Highlights For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss ) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice InRetirement Portfolio R6 — R6 Class 3.45% 0.00% 4.60% 16% — 0.00% 0.00% 0.00% 0% One Choice 2015 Portfolio R6 — R6 Class 3.63% 0.00% 4.83% 40% — 0.00% 0.00% 0.00% 0% One Choice 2020 Portfolio R6 — R6 Class 3.77% 0.00% 5.18% 56% — 0.00% 0.00% 0.00% 0% One Choice 2025 Portfolio R6 — R6 Class 4.15% 0.00% 5.10% 15% — 0.00% 0.00% 0.00% 0% One Choice 2030 Portfolio R6 — R6 Class 4.39% 0.00% 5.14% 29% — 0.00% 0.00% 0.00% 0% One Choice 2035 Portfolio R6 — R6 Class 4.67% 0.00% 6.22% 7% — 0.00% 0.00% 0.00% 0% 41 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss ) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice 2040 Portfolio R6 — R6 Class 5.10% 0.00% 6.14% 9% — 0.00% 0.00% 0.00% 0% One Choice 2045 Portfolio R6 — R6 Class 5.19% 0.00% 6.46% 6% — 0.00% 0.00% 0.00% 0% One Choice 2050 Portfolio R6 — R6 Class 5.23% 0.00% 6.40% 12% — 0.00% 0.00% 0.00% 0% One Choice 2055 Portfolio R6 — R6 Class 5.31% 0.00% 1.95% 53% — 0.00% 0.00% 0.00% 0% Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any fees and expenses of the underlying funds. Six months ended January 31, 2014 (unaudited). Annualized. Ratio was less than 0.005%. For the one day period ended July 31, 2013 (fund inception). See Notes to Financial Statements. 42 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. For systematic withdrawals, your withholding election will remain in effect until revoked or changed by filing a new election. You have the right to revoke your election at any time. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld (or as otherwise required by state law). State taxes will be withheld from your distribution in accordance with the respective state rules. Distributions you receive from 403(b), 457 and qualified plans are subject to special tax and withholding rules. Your plan administrator or plan sponsor is required to provide you with a special tax notice explaining those rules at the time you request a distribution. If applicable, federal and/or state taxes may be withheld from your distribution amount. Proxy Voting Policies A description of the policies that the funds’ investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the funds is available without charge, upon request, by calling 1-800-378-9878. It is also available on the “About Us” page of American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds’ Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at ipro.americancentury.com and, upon request, by calling 1-800-378-9878. 43 Notes 44 Contact Us ipro.americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Services Representatives 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Asset Allocation Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-81373 1403 SEMIANNUALREPORT JANUARY 31, 2014 One Choice Portfolio ® : Very Conservative One Choice Portfolio ® : Conservative One Choice Portfolio ® : Moderate One Choice Portfolio ® : Aggressive One Choice Portfolio ® : Very Aggressive Table of Contents President’s Letter 2 Performance 3 Portfolio Characteristics 4 Shareholder Fee Examples 5 Schedules of Investments 7 Statements of Assets and Liabilities 10 Statements of Operations 12 Statements of Changes in Net Assets 14 Notes to Financial Statements 17 Financial Highlights 26 Additional Information 29 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended January 31, 2014. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Mostly “Risk-On” Returns Despite Volatility Stock indices and government bond yields mostly climbed during the six-month period, though they were subject to periodic bouts of volatility, particularly in August, October, and January. Dominant themes included improving (though not robust) economic conditions, continued unprecedented levels of monetary stimulus by the world’s central banks (despite some tapering in the U.S.), low inflation, and investor optimism regarding 2014. These factors translated into general outperformance by riskier assets, such as small-cap growth stocks in developed countries and high-yield corporate bonds. A notable exception: emerging markets (EM) securities, which lost luster due to political turmoil in some EM countries, rising inflation in others, slowing growth, currency volatility, and higher, increasingly competitive bond yields in developed countries as those economies improved. Other underperformers included more conservative/defensive stock and bond sectors (such as utilities and U.S Treasury bonds) and potentially inflation-hedging investments such as inflation-indexed securities, real estate investment trusts, and commodities-based securities. In this environment, the S&P 500 Index advanced 6.85%, about half the gain of some developed-nation small-cap indices, and the 10-year U.S. Treasury note returned 0.76% as its yield remained mostly in a range between 2.50% and 3.00%. Looking ahead, we’re more optimistic about the economy in 2014 than we were in 2013, but headwinds persist. Stocks should not be expected to duplicate 2013’s stellar results, interest rates could normalize further, and economic growth and U.S. employment levels remain subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of January 31, 2014 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years Since Inception Inception Date One Choice Portfolio: Very Conservative — Investor Class AONIX 2.10% 3.36% 7.24% 4.86% 9/30/04 One Choice Portfolio: Conservative — Investor Class AOCIX 3.45% 7.41% 10.66% 6.03% 9/30/04 One Choice Portfolio: Moderate — Investor Class AOMIX 4.46% 10.75% 13.45% 7.04% 9/30/04 One Choice Portfolio: Aggressive — Investor Class AOGIX 5.58% 13.51% 15.63% 7.63% 9/30/04 One Choice Portfolio: Very Aggressive — Investor Class AOVIX 6.36% 16.65% 17.16% 7.77% 9/30/04 Russell 3000 Index — 7.50% 22.60% 20.02% 7.90% — Barclays U.S. Aggregate Bond Index ­— 1.78% 0.12% 4.93% 4.67% — Total returns for periods less than one year are not annualized. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Barclays U.S. Aggregate Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each portfolio’s asset allocations as of the date of this report.) Total Annual Fund Operating Expenses One Choice Portfolio: Very Conservative — Investor Class 0.64% One Choice Portfolio: Conservative — Investor Class 0.75% One Choice Portfolio: Moderate — Investor Class 0.88% One Choice Portfolio: Aggressive — Investor Class 0.98% One Choice Portfolio: Very Aggressive — Investor Class 1.06% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of the portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each portfolio’s asset allocation, and the risk level assigned to each portfolio is intended to reflect the relative short-term price volatility among the funds in each. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses that reduce returns, while the total returns of the indices do not. 3 Portfolio Characteristics Underlying Fund Allocations(1) as a % of net assets as of January 31, 2014 One Choice Portfolio: Very Conservative One Choice Portfolio: Conservative One Choice Portfolio: Moderate One Choice Portfolio: Aggressive One Choice Portfolio: Very Aggressive Equity Core Equity Plus Fund 1.0% 1.9% 3.9% 4.4% 4.7% Equity Growth Fund 3.9% 6.9% 11.9% 9.9% 13.0% Growth Fund 3.5% 5.7% 8.9% 15.5% 18.8% Heritage Fund 1.5% 4.0% 7.0% 13.6% 16.6% Large Company Value Fund 6.9% 9.9% 8.4% 7.4% 9.4% Mid Cap Value Fund 4.9% 6.6% 5.4% 4.7% 6.0% Real Estate Fund 2.0% 2.0% 2.0% 2.1% 2.1% Small Company Fund 1.9% 2.5% 3.0% 3.2% 3.5% Emerging Markets Fund — — 3.9% 6.4% 7.5% International Growth Fund — 5.9% 9.8% 12.3% 15.3% Total Equity 25.6% 45.4% 64.2% 79.5% 96.9% Fixed Income Diversified Bond Fund 31.2% 29.4% 18.5% 10.2% 2.1% High-Yield Fund — — 3.0% 5.1% — Inflation-Adjusted Bond Fund 10.1% 9.1% 6.1% 4.2% — Short Duration Fund 7.0% — Short Duration Inflation Protection Bond Fund 8.1% — International Bond Fund 10.0% 8.1% 3.1% — — Total Fixed Income 66.4% 46.6% 30.7% 19.5% 2.1% Prime Money Market Fund 8.0% 8.0% 5.1% 1.0% 1.0% Other Assets and Liabilities —(2) —(2) —(2) —(2) —(2) Underlying fund investments represent Investor Class. Category is less than 0.05% of total net assets. 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. As a shareholder in the underlying American Century Investments funds, your fund will indirectly bear its pro rata share of the expenses incurred by the underlying funds. These expenses are not included in the fund’s annualized expense ratio or the expenses paid during the period. These expenses are, however, included in the effective expenses paid during the period. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from August 1, 2013 to January 31, 2014. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 8/1/13 Ending Account Value 1/31/14 Expenses Paid During Period(1) 8/1/13 - 1/31/14 Annualized Expense Ratio(1) Effective Expenses Paid During Period(2) 8/1/13 - 1/31/14 Effective Annualized Expense Ratio(2) One Choice Portfolio: Very Conservative Actual Investor Class 0.00%(3) 0.66% Hypothetical Investor Class 0.00%(3) 0.66% One Choice Portfolio: Conservative Actual Investor Class 0.00%(3) 0.75% Hypothetical Investor Class 0.00%(3) 0.75% One Choice Portfolio: Moderate Actual Investor Class 0.00%(3) 0.87% Hypothetical Investor Class 0.00%(3) 0.87% One Choice Portfolio: Aggressive Actual Investor Class 0.00%(3) 0.98% Hypothetical Investor Class 0.00%(3) 0.98% One Choice Portfolio: Very Aggressive Actual Investor Class 0.00%(3) 1.04% Hypothetical Investor Class 0.00%(3) 1.04% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. The fees and expenses of the underlying American Century Investments funds in which the fund invests are not included in the class’s annualized expense ratio. Effective expenses reflect the sum of expenses borne directly by the class plus the fund’s pro rata share of the weighted average expense ratio of the underlying funds in which it invests. The effective annualized expense ratio combines the class’s annualized expense ratio and the annualized weighted average expense ratio of the underlying funds. The annualized weighted average expense ratio of the underlying funds for the one-half year period reflects the actual expense ratio of each underlying fund from its most recent shareholder report, annualized and weighted for the fund’s relative average investment therein during the period. Other expenses, which include directors’ fees and expenses, did not exceed 0.005% 6 Schedule of Investments JANUARY 31, 2014 (UNAUDITED) Shares Value One Choice Portfolio: Very Conservative Mutual Funds(1) — 100.0% DOMESTIC FIXED INCOME FUNDS — 56.4% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class Short Duration Fund Investor Class Short Duration Inflation Protection Bond Fund Investor Class DOMESTIC EQUITY FUNDS — 25.6% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 10.0% International Bond Fund Investor Class MONEY MARKET FUNDS — 8.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $309,558,594) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value One Choice Portfolio: Conservative Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 39.5% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class DOMESTIC FIXED INCOME FUNDS — 38.5% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 8.1% International Bond Fund Investor Class MONEY MARKET FUNDS — 8.0% Prime Money Market Fund Investor Class INTERNATIONAL EQUITY FUNDS — 5.9% International Growth Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $716,300,277) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 7 JANUARY 31, 2014 (UNAUDITED) Shares Value One Choice Portfolio: Moderate Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 50.5% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class DOMESTIC FIXED INCOME FUNDS — 27.6% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 13.7% Emerging Markets Fund Investor Class International Growth Fund Investor Class MONEY MARKET FUNDS — 5.1% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 3.1% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $1,032,570,224) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Shares Value One Choice Portfolio: Aggressive Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 60.8% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class DOMESTIC FIXED INCOME FUNDS — 19.5% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS — 18.7% Emerging Markets Fund Investor Class International Growth Fund Investor Class MONEY MARKET FUNDS — 1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $762,905,040) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 8 JANUARY 31, 2014 (UNAUDITED) Shares Value One Choice Portfolio: Very Aggressive Mutual Funds(1) — 100.0% DOMESTIC EQUITY FUNDS — 74.1% Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class INTERNATIONAL EQUITY FUNDS — 22.8% Emerging Markets Fund Investor Class International Growth Fund Investor Class DOMESTIC FIXED INCOME FUNDS — 2.1% Diversified Bond Fund Investor Class MONEY MARKET FUNDS — 1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $181,897,205) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. See Notes to Financial Statements. 9 Statement of Assets and Liabilities JANUARY 31, 2014 (UNAUDITED) One Choice Portfolio: Very Conservative One Choice Portfolio: Conservative One Choice Portfolio: Moderate Assets Investment securities in affiliates, at value (cost of $309,558,594, $716,300,277 and $1,032,570,224, respectively) Receivable for investments sold — Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Net Assets Investor Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) ) Net unrealized appreciation See Notes to Financial Statements. 10 JANUARY 31, 2014 (UNAUDITED) One Choice Portfolio: Aggressive One Choice Portfolio: Very Aggressive Assets Investment securities in affiliates, at value (cost of $762,905,040 and $181,897,205, respectively) Receivable for investments sold — Receivable for capital shares sold Distributions receivable from affiliates Liabilities Payable for investments purchased Payable for capital shares redeemed Net Assets Investor Class Capital Shares, $0.01 Par Value Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) ) Net unrealized appreciation See Notes to Financial Statements. 11 Statement of Operations FOR THE SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) One Choice Portfolio: Very Conservative One Choice Portfolio: Conservative One Choice Portfolio: Moderate Investment Income (Loss) Income from Affiliates: Income distributions from underlying funds Expenses: Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds ) ) Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds ) Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 FOR THE SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) One Choice Portfolio: Aggressive One Choice Portfolio: Very Aggressive Investment Income (Loss) Income from Affiliates: Income distributions from underlying funds Expenses: Directors’ fees and expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) on Affiliates Net realized gain (loss) on: Sale of investments in underlying funds Capital gain distributions received from underlying funds Change in net unrealized appreciation (depreciation) on investments in underlying funds Net realized and unrealized gain (loss) on affiliates Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 13 Statement of Changes in Net Assets SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND YEAR ENDED JULY 31, 2013 One Choice Portfolio: Very Conservative One Choice Portfolio: Conservative Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 January 31, 2014 July 31, 2013 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) From net realized gains ) ) — — Decrease in net assets from distributions ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) in shares of the funds ) See Notes to Financial Statements. 14 SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND YEAR ENDED JULY 31, 2013 One Choice Portfolio: Moderate One Choice Portfolio: Aggressive Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 January 31, 2014 July 31, 2013 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) in shares of the funds See Notes to Financial Statements. 15 SIX MONTHS ENDED JANUARY 31, 2014 (UNAUDITED) AND YEAR ENDED JULY 31, 2013 One Choice Portfolio: Very Aggressive Increase (Decrease) in Net Assets January 31, 2014 July 31, 2013 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Funds Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the funds See Notes to Financial Statements. 16 Notes to Financial Statements JANUARY 31, 2014 (UNAUDITED) 1. Organization American Century Asset Allocation Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Maryland corporation. The corporation is authorized to issue 3,000,000,000 shares. One Choice Portfolio: Very Conservative, One Choice Portfolio: Conservative, One Choice Portfolio: Moderate, One Choice Portfolio: Aggressive and One Choice Portfolio: Very Aggressive (collectively, the funds) are five funds in a series issued by the corporation. The funds operate as “fund of funds,” meaning substantially all of the funds’ assets will be invested in other funds in the American Century Investments family of funds (the underlying funds). Each fund’s assets are allocated among underlying funds that represent major asset classes, including equity securities (stocks), fixed-income securities (bonds) and cash-equivalent instruments (money markets). The funds are diversified as defined under the 1940 Act. Additionally, the underlying funds are generally diversified and so indirectly provide broad exposure to a large number of securities. The funds will assume the risks associated with their underlying funds. The funds’ investment objectives are to seek the highest total return consistent with their respective asset mix. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the funds in preparation of their financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The funds determine the fair value of their investments and compute their net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the funds’ investment valuation process and to provide methodologies for the oversight of the funds’ pricing function. Investments in the underlying funds are valued at their reported net asset value. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Income and capital gain distributions, if any, from the underlying funds are recorded as of the ex-dividend date. Long-term capital gain distributions, if any, from the underlying funds are a component of net realized gain (loss). Expenses — The expenses included in the accompanying financial statements reflect the expenses of each fund and do not include any expenses associated with the underlying funds. Income Tax Status — It is each fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The funds file U.S. federal, state, local and non-U.S. tax returns as applicable. The funds’ tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. 17 Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly for One Choice Portfolio: Very Conservative, One Choice Portfolio: Conservative and One Choice Portfolio: Moderate. Distributions from net investment income, if any, are generally declared and paid annually for One Choice Portfolio: Aggressive and One Choice Portfolio: Very Aggressive. Distributions from net realized gains, if any, are generally declared and paid annually for all funds. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Administrative Fees — The corporation’s investment advisor, American Century Investment Management, Inc. (ACIM), does not receive an administrative fee for services provided to the funds. Acquired Fund Fees and Expenses — Each fund will indirectly realize its pro rata share of the fees and expenses of the underlying funds in which it invests. These fees and expenses are already reflected in the valuation of the underlying funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC). The corporation’s investment advisor, ACIM, the corporation’s distributor, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. The directors of the corporation are also directors of some underlying funds and therefore those underlying funds may be deemed to be under common control with the corporation. The officers of the corporation are also officers of all the underlying funds. ACIM serves as the investment advisor for the underlying funds. 4. Investment Transactions Investment transactions for the six months ended January 31, 2014 were as follows: One Choice Portfolio: Very Conservative One Choice Portfolio: Conservative One Choice Portfolio: Moderate One Choice Portfolio: Aggressive One Choice Portfolio: Very Aggressive Purchases Sales $20,699,000 $27,904,344 $9,229,893 18 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the six months ended January 31, 2014 follows: July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice Portfolio: Very Conservative Diversified Bond Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class ) Short Duration Fund Investor Class ) Short Duration Inflation Protection Bond Fund Investor Class ) Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class International Bond Fund Investor Class ) Prime Money Market Fund Investor Class — Distributions received includes distributions from net investment income and from capital gains, if any. As of July 31, 2013, the fund owned Investor Class shares of Vista SM Fund. Pursuant to an agreement and plan of reorganization, the net assets of Vista Fund were transferred to Heritage Fund in exchange for shares of Heritage Fund as of the close of business on December 6, 2013. The fund owned Investor Class shares of Heritage Fund after the reorganization and the transactions presented for the period include activity from both underlying funds. 19 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice Portfolio: Conservative Core Equity Plus Fund Investor Class — — Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class — — Small Company Fund Investor Class Diversified Bond Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class ) International Bond Fund Investor Class — — Prime Money Market Fund Investor Class — International Growth Fund Investor Class ) Distributions received includes distributions from net investment income and from capital gains, if any. As of July 31, 2013, the fund owned Investor Class shares of Vista SM Fund. Pursuant to an agreement and plan of reorganization, the net assets of Vista Fund were transferred to Heritage Fund in exchange for shares of Heritage Fund as of the close of business on December 6, 2013. The fund owned Investor Class shares of Heritage Fund after the reorganization and the transactions presented for the period include activity from both underlying funds. 20 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice Portfolio: Moderate Core Equity Plus Fund Investor Class — — Equity Growth Fund Investor Class Growth Fund Investor Class — — Heritage Fund Investor Class Large Company Value Fund Investor Class — — Mid Cap Value Fund Investor Class — — Real Estate Fund Investor Class — — Small Company Fund Investor Class Diversified Bond Fund Investor Class ) High-Yield Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class — — Emerging Markets Fund Investor Class ) — International Growth Fund Investor Class Prime Money Market Fund Investor Class — — International Bond Fund Investor Class — — ) $41,288,508` Distributions received includes distributions from net investment income and from capital gains, if any. As of July 31, 2013, the fund owned Investor Class shares of Vista SM Fund. Pursuant to an agreement and plan of reorganization, the net assets of Vista Fund were transferred to Heritage Fund in exchange for shares of Heritage Fund as of the close of business on December 6, 2013. The fund owned Investor Class shares of Heritage Fund after the reorganization and the transactions presented for the period include activity from both underlying funds. 21 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice Portfolio: Aggressive Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class 20 Real Estate Fund Investor Class ) Small Company Fund Investor Class Diversified Bond Fund Investor Class ) High-Yield Fund Investor Class ) Inflation-Adjusted Bond Fund Investor Class — — Emerging Markets Fund Investor Class ) — International Growth Fund Investor Class Prime Money Market Fund Investor Class — — Distributions received includes distributions from net investment income and from capital gains, if any. As of July 31, 2013, the fund owned Investor Class shares of Vista SM Fund. Pursuant to an agreement and plan of reorganization, the net assets of Vista Fund were transferred to Heritage Fund in exchange for shares of Heritage Fund as of the close of business on December 6, 2013. The fund owned Investor Class shares of Heritage Fund after the reorganization and the transactions presented for the period include activity from both underlying funds. 22 July 31, 2013 January 31, 2014 Fund/ Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received Share Balance Market Value One Choice Portfolio: Very Aggressive Core Equity Plus Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Heritage Fund Investor Class Large Company Value Fund Investor Class Mid Cap Value Fund Investor Class ) Real Estate Fund Investor Class ) Small Company Fund Investor Class Emerging Markets Fund Investor Class ) — International Growth Fund Investor Class Diversified Bond Fund Investor Class ) Prime Money Market Fund Investor Class — — Distributions received includes distributions from net investment income and from capital gains, if any. As of July 31, 2013, the fund owned Investor Class shares of Vista SM Fund. Pursuant to an agreement and plan of reorganization, the net assets of Vista Fund were transferred to Heritage Fund in exchange for shares of Heritage Fund as of the close of business on December 6, 2013. The fund owned Investor Class shares of Heritage Fund after the reorganization and the transactions presented for the period include activity from both underlying funds. 6. Investments in Underlying Funds The funds do not invest in the underlying funds for the purpose of exercising management or control; however, investments by the funds within their investment strategies may represent a significant portion of the underlying funds’ net assets. As of January 31, 2014, One Choice Portfolio: Moderate and One Choice Portfolio: Aggressive owned 36% and 31%, respectively, of the shares of Core Equity Plus Fund. As of January 31, 2014, the funds, in aggregate, owned 89% of the total shares of Core Equity Plus Fund. 23 7. Fair Value Measurements The funds’ investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the funds’ investment securities were classified as Level 1. The Schedules of Investments provide additional information on the funds’ portfolio holdings. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of January 31, 2014, the components of investments for federal income tax purposes were as follows: One Choice Portfolio: Very Conservative One Choice Portfolio: Conservative One Choice Portfolio: Moderate Federal tax cost of investments Gross tax appreciation of investments $25,029,830 $191,312,645 Gross tax depreciation of investments (1,891,705) (1,564,232) (592,182) Net tax appreciation (depreciation) of investments $91,661,203 $190,720,463 One Choice Portfolio: Aggressive One Choice Portfolio: Very Aggressive Federal tax cost of investments Gross tax appreciation of investments $58,534,985 Gross tax depreciation of investments (844,826) — Net tax appreciation (depreciation) of investments $58,534,985 The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 24 As of July 31, 2013, the funds had accumulated capital losses which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Any unlimited losses will be required to be utilized prior to the losses which carry an expiration date. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: Unlimited (Short-Term) Unlimited (Long-Term) One Choice Portfolio: Very Conservative — One Choice Portfolio: Conservative — $(2,774,313) $(394,378) — — One Choice Portfolio: Moderate One Choice Portfolio: Aggressive $(620,338) $(5,491,772) — — One Choice Portfolio: Very Aggressive $(2,861,624) $(1,233) 25 Financial Highlights For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice Portfolio: Very Conservative — Investor Class 2.10% 0.00% 2.06% 6% 4.04% 0.00% 1.75% 28% 5.66% 0.00% 2.14% 13% — 8.16% 0.00% 2.15% 17% $9.88 — 7.73% 0.01% 2.25% 15% $9.88 (0.87)% 0.00% 3.13% 42% One Choice Portfolio: Conservative — Investor Class — 3.45% 0.00% 2.43% 2% — 9.42% 0.00% 1.86% 3% — 5.71% 0.00% 2.24% 12% — 11.90% 0.00% 2.16% 10% $9.69 — 9.99% 0.00% 2.29% 7% $9.69 (6.05)% 0.00% 3.13% 40% 26 For a Share Outstanding Throughout the Years Ended July 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) One Choice Portfolio: Moderate — Investor Class — 4.46% 0.00% 2.60% 2% — 14.48% 0.00% 1.81% 3% — 4.21% 0.00% 1.95% 16% — 15.35% 0.00% 1.80% 11% $9.65 — 11.90% 0.01% 1.89% 9% $9.65 (11.94)% 0.00% 2.63% 32% One Choice Portfolio: Aggressive — Investor Class — 5.58% 0.00% 2.51% 3% — 18.15% 0.00% 1.67% 5% — 2.50% 0.00% 1.65% 14% — 18.67% 0.00% 1.48% 11% $9.62 — 13.33% 0.01% 1.58% 8% $9.62 (17.28)% 0.00% 2.12% 27% One Choice Portfolio: Very Aggressive — Investor Class — 6.36% 0.00% 2.33% 4% — 22.42% 0.00% 1.29% 16% — — 1.05% 0.00% 1.02% 13% — 20.97% 0.00% 0.87% 18% $9.36 — 13.39% 0.01% 0.93% 9% $9.36 (22.35)% 0.00% 1.48% 23% 27 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Ratio of operating expenses to average net assets does not include any fees and expenses of the underlying funds. Six months ended January 31, 2014 (unaudited). Annualized. Ratio was less than 0.005%. Per-share amount was less than $0.005. See Notes to Financial Statements. 28 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. For systematic withdrawals, your withholding election will remain in effect until revoked or changed by filing a new election. You have the right to revoke your election at any time. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld (or as otherwise required by state law). State taxes will be withheld from your distribution in accordance with the respective state rules. Distributions you receive from 403(b), 457 and qualified plans are subject to special tax and withholding rules. Your plan administrator or plan sponsor is required to provide you with a special tax notice explaining those rules at the time you request a distribution. If applicable, federal and/or state taxes may be withheld from your distribution amount. Proxy Voting Policies A description of the policies that the funds’ investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the funds is available without charge, upon request, by calling 1-800-345-2021. It is also available on the “About Us” page of American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. 29 Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds’ Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 30 Notes 31 Notes 32 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century Asset Allocation Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-81372 1403 SEMIANNUALREPORT JANUARY 31, 2014 One Choice SM In Retirement Portfolio One Choice SM 2015 Portfolio One Choice SM 2020 Portfolio One Choice SM 2025 Portfolio One Choice SM 2030 Portfolio One Choice SM 2035 Portfolio One Choice SM 2040 Portfolio One Choice SM 2045 Portfolio One Choice SM 2050 Portfolio One Choice
